DECISION OF DISMISSAL
This matter is before the court on its own motion. In its Answer, filed August 31, 2010,
Defendant's representative, Kevin Cole (Cole), Auditor, wrote:
  "Plaintiff[s'] filed their 2005 joint Oregon income tax return on May 19, 2006. Defendant received [a] federal audit report called a CP2000 on November 11, 2008. Defendant mailed Plaintiffs a Notice of Deficiency on June 5, 2009. Defendant mailed Plaintiffs a Notice of Deficiency Assessment on July 28, 2009. On March 31, 2010 the account was paid in-full by applying a portion of Plaintiff[s'] 2009 refund in the amount of $619.47 to the 2005 Notice of Deficiency Assessment. On April 19, 2010, a $614.41 of Plaintiff[s'] federal refund was applied t the 2005 account. [Because] the account was paid in-full[,] the federal refund of $614.41 was refunded to the Plaintiffs on May 27, 2010."
A case management conference was held on October 18, 2010. Plaintiff Joyce L. Owen (Joyce) appeared on behalf of Plaintiffs. Joyce stated that she thought the Internal Revenue Service reversed its adjustment to their 2005 federal taxable income that Defendant received in November 2008, and she wanted Oregon "to do the same." Cole stated that as of that date, the only federal income tax report received by Oregon was the CP2000 in November 2008. Plaintiffs were to submit information in support of Plaintiffs' claim to Cole no later than December 2, 2010. As of the date of this decision, Plaintiffs have not submitted any information to Cole. *Page 2 
Because Plaintiffs did not appeal Defendant's Notice of Deficiency Assessment within the 90 days allowed by statute, Plaintiffs' appeal is not timely filed. ORS 305.280(2) (2007). Plaintiffs have not submitted evidence to support their claim that their 2005 Oregon state taxable income should be adjusted. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of January 2011.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanner onJanuary 12, 2011. The Court filed and entered this document on January12, 2011.